HAWTHORNE, Justice.
Estella Temple, wife of Clarence B. Franklin, instituted this suit for a declaratory judgment recognizing her to be the sole owner of certain real property in the City of New Orleans.1 Her suit was dismissed on exception of no right or cause of action filed by the attorney for the nonresident John Headley, Jr., named defendant in the suit. This appeal followed.
The record in the instant case does not affirmatively show that the value of the property in contest exceeds $2,000, and consequently this court is without appellate jurisdiction. Art. 7, Sec. 10, La.Const. of 1921; Howard v. Howard, 230 La. 52, 87 So.2d 726; Moran v. Douglas, 230 La. 150, 88 So.2d 8, 58 A.L.R.2d 174; Jackson v. Golson, 236 La. 735, 109 So.2d 75.
It is therefore ordered that this appeal be transferred to the Court of Appeal for the Parish of Orleans, provided that the record is filed in that court within 30 days from the finality of this decree; otherwise the appeal shall be dismissed. Costs incurred in this court are to be paid by appellant.
SIMON, J., absent.

. Title to only an undivided one-half interest in the property is in dispute in these proceedings, as plaintiff is already tbe owner of a one-half interest by inheritance.